DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Response to Amendment
	The Amendment received September 29, 2022 has been entered. Claim 1 has been amended to narrow the claimed Rc/Ra range, and to narrow the claimed cathode thickness range.
	Written description support is provided by the Applicant’s originally filed disclosure for the amended claim language at ¶¶ 23, 70-72, and 77, for example.
Response to Arguments
	The Applicant arguments and remarks received September 29, 2022 (“Remarks”) traversing the rejections set forth by the July 1, 2022 Final Rejection (“Final Rejection”) have been fully considered.
	 Claims 1-5 stand rejected as anticipated under 35 U.S.C. 102(a)(1) by WO2016/076078A1, equivalent of English language publication US2017/0317371 to Higashino et al. (“HIGASHINO”); and in the alternative, as unpatentable under 35 U.S.C. 103 over HIGASHINO. Non-Final Rejection at 3-8. The Applicant’s argument is not persuasive and the rejection is maintained.	
	The Applicant argues HIGASHINO does not disclose (a) "the cathode having a resistance Rc, the anode and the solid electrolyte layer having a resistance Ra, the resistance Rc and the resistance Ra satisfying a relationship of 0.35Rc/Ra
    PNG
    media_image1.png
    10
    7
    media_image1.png
    Greyscale
 0.41
    PNG
    media_image1.png
    10
    7
    media_image1.png
    Greyscale
," and (b) "the cathode having a thickness 24 µm or more and 28.5 µm or less." Remarks at 5. To further support this argument, the Applicant contends that HIGASHINO does not disclose the correlation between the cathode thickness and the cathode resistance when the resistance of the solid electrolyte layer has a low ratio of contribution to the resistance of the cell structure. Remarks at 5.
	The Applicant’s argument is persuasive in part and the rejections are accordingly withdrawn. 
	It is however noted that HIGASHINO teaches a cathode thickness of 10-30 microns (¶51) which overlaps the claimed range of 24 microns or more and 28.5 microns or less, and exemplifies a thickness of 20 microns (¶85-89, Example 1). HIGASHINO expressly teaches each of the first metal oxide cathode composition of instant Claim 2, the second metal oxide perovskite crystal structure composition of the solid electrolyte layer of instant Claim 3, the solid electrolyte layer thickness of instant Claim 4, and a cathode thickness that overlaps the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/076078A1 to Higashino et al., where references herein are to the equivalent English language publication US2017/0317371 to Higashino et al., in view of Quiang et al. J Solid State Electrochem (2009) 13:455–467.

	Regarding Claim 1, US2017/0317371 to Higashino et al. (“HIGASHINO”) discloses a cell structure comprising: a cathode; an anode; and a solid electrolyte layer interposed between the cathode and the anode (Fig. 1A, cathode 2, electrolyte 3, anode 4 of the cell stack structure 1, ¶ [0023]), the cathode being in the form of a sheet and the anode being in the form of a sheet, the solid electrolyte layer being in the form of a sheet (each as shown by Fig. 1A and Fig. 2), the solid electrolyte layer being disposed on the anode, the cathode being disposed on the solid electrolyte layer (as shown by Fig. 1A, Fig. 2), the cathode including a first metal oxide having a perovskite crystal structure (¶ [0049]-[0051]), the cathode has a thickness of 10-30 µm (¶[0051]) which overlaps the claimed thickness of larger than 24 µm and equal to or less than 28.5 µm.
	Furthermore, HIGASHINO teaches the preferred embodiments disclosed by the Applicant’s own Specification including a NiO-BSZ anode (¶ [0053]), a LSCF perovskite type cathode (¶ [0050]), and a BZY electrolyte (¶ [0020]) in addition to the thicknesses taught by the Applicant (see Claim 4 below).
	HIGASHINO does not expressly state the claimed Rc/Ra ratio range, wherein the cathode has a resistance Rc, the anode and the solid electrolyte layer have a resistance Ra, the resistance Rc and the resistance Ra satisfying a relationship of Rc/Ra is in the range of 0.35 to 0.41.
	However, HIGASHINO discloses all of the claimed structure and composition of the anode and electrolyte, including the claimed thicknesses. The resistance of the anode and electrolyte is dependent on composition and thickness. Accordingly HIGASHINO inherently discloses the claimed anode and the solid electrolyte layer having a resistance Ra.
	Quiang et al. J Solid State Electrochem (2009) 13:455–467 (“QUIANG”) discloses that  for LSCF perovskite cathode materials for SOFCs, the proper thickness of cathode can decrease polarization resistance because electrochemical reactions can take place throughout the thickness of the cathode, and the thickness needs to be confined below a certain thickness in order to avoid lower effective reaction sites and excessive concentration loss. QUIANG at 456 left column.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have optimized the thickness of the cathode in order to reduce polarization resistance while avoiding reduction in effective reaction sites and excessive concentration loss as taught by QUIANG. Accordingly this would have resulted in the claimed resistance ratio, wherein the ratio of Rc to Ra is within the claimed range because each of the anode, cathode, and electrolyte of HAGASHINO would have comprise the same composition and thickness claimed.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here, the general conditions of the claimed invention were known and encompassed by the prior art and one of ordinary skill in the art would have found it obvious to adjust the cathode thickness to be within the claimed range, resulting in the claimed Rc/Ra ratio, in order to utilize a workable range of resistances in the invention of HIGASHINO.
	Regarding Claim 2, HIGASHINO further discloses wherein the first metal oxide is LSCF (lanthanum strontium cobalt ferrite) perovskite type (¶ [0050], [0088]) and may be represented by the claimed formula (1) 
    PNG
    media_image2.png
    20
    227
    media_image2.png
    Greyscale
where an element Al is at least one selected from the group consisting of La, Sm, and Ba, an element B1 is at least one selected from the group consisting of Sr and Ca, an element C1 is at least one selected from the group consisting of Fe, Co, Mn, and Ni, 0 < x < 1, 0 < y < 1, and δ represents an oxygen vacancy concentration (such as La0.6Sr0.4Co0.2Fe0.8O3-δ of [0088]).  
	Regarding Claim 3, HIGASHINO further discloses wherein the solid electrolyte layer (¶[0038]) includes a second metal oxide having a perovskite crystal structure (¶ [0087], [0053], [0010]), and the second metal oxide is a proton conductor represented by the following formula (2): 
    PNG
    media_image3.png
    18
    223
    media_image3.png
    Greyscale
 (¶ [0087] BaCe0.8Y0.2O2.9 for example) where an element A2 is at least one selected from the group consisting of Ba, Ca and Sr, an element B2 is at least one selected from the group consisting of Ce and Zr, an element C2 is at least one selected from the group consisting of Y, Yb, Er, Ho, Tm, Gd, In and Sc, 0.85 ≤ m ≤ 1, 0.5 ≤ n < 1, and δ represents an oxygen vacancy concentration.  
	Regarding Claim 4, HIGASHINO further discloses wherein the solid electrolyte layer has a thickness of 5-25 µm (¶ [0044]) which anticipates the claimed range of 5 µm or more and 30 µm or less.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729